UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4652


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LARRY A. HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:08-cr-00734-MBS-1)


Submitted:   February 9, 2015             Decided:    February 12, 2015


Before KING, Circuit     Judge,   and    HAMILTON    and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry A. Hill, Appellant Pro Se. James Hunter May, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            In   the   proceedings          below,    the     district    court     found

that Larry Hill violated certain conditions of his supervised

release, revoked his release, and sentenced him to ten months of

imprisonment, while continuing him on supervised release for two

years.      Specifically,        the    court      found      Hill’s     conduct    (the

creation    of   false     and     fraudulent           IRS    forms)    amounted     to

retaliation against a federal judge and federal law enforcement

officers    by   making   false        claims,     in    violation      of   18    U.S.C.

§ 1521.     On appeal, Hill contends that the district court erred

when it: (1) deprived him of due process; (2) denied his motion

to   dismiss;    (3) denied       his       requests     for    witness      subpoenas;

(4) denied his motion for recusal; and (5) denied his challenge

to the revocation proceedings for lack of sufficient evidence.

We find no merit in these contentions and we therefore affirm.

            First, “[w]e review the alleged denial of due process

de novo.”     United States v. Legree, 205 F.3d 724, 729 (4th Cir.

2000).     A defendant on supervised release has a procedural due

process right to a fair and impartially conducted revocation

hearing.     See United States v. Copley, 978 F.2d 829, 831 (4th

Cir.   1992).      Our    review       of    the     record    reflects      that    Hill

received the appropriate process.                  He received a full hearing,

was permitted to confront his accusers, and was given notice of

the charges via the supervised release revocation report.                           While

                                             2
the report was amended, the amendment properly notified Hill of

the   revisions    to     the      allegations.        See        Fed.   R.   Crim.    P.

32.1(b)(2)(A).         We thus find no merit in Hill’s generalized due

process claim.

            Second, we note that, in his opening brief, Hill fails

to address the district court’s grounds for denying his motion

to dismiss.       By this failure, he has forfeited review of this

issue on appeal.             See 4th Cir. R. 34(b) (limiting review to

issues raised in opening brief); see also Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (holding that

failure to raise issue in opening brief constitutes abandonment

on appeal).

            Third, we review the district court’s denial of the

request   for    witness      subpoenas     for     abuse    of    discretion.        See

United States v. Espinoza, 641 F.2d 153, 159 (4th Cir. 1981).

To the extent Hill claims that this denial violated his right to

confrontation, our review is de novo.                 United States v. Summers,

666 F.3d 192, 197 (4th Cir. 2011).

            Supervised         release      revocation        hearings        are     not

“criminal      prosecutions”        under   the     Sixth    Amendment.          United

States    v.    Ward,        770 F.3d 1090,     1097        (4th    Cir.   2014).

Accordingly,      as    we    have    recently      reiterated,          defendants    in

supervised release revocation hearings are only entitled to the

limited right of confrontation guaranteed by Fed. R. Crim. P.

                                            3
32.1(b)(2)(C).        United States v. Ferguson, 752 F.3d 613, 616

(4th   Cir.     2014).      Our   review          of    the   record    shows   that    the

district court neither abused its discretion nor violated Hill’s

right to confrontation in denying his subpoena requests.                           To the

contrary, Hill was afforded a full opportunity to confront his

accusers via cross-examination and he did so, at length.

              Fourth, we review the denial of a motion for recusal

for abuse of discretion.                United States v. Whorley, 550 F.3d
326, 339 (4th Cir. 2008).                A judge should grant a motion for

recusal “in any proceeding in which h[er] impartiality might

reasonably be questioned”; “[w]here [s]he has a personal bias or

prejudice concerning a party, or personal knowledge of disputed

evidentiary facts concerning the proceeding”; or where she has a

financial interest in the litigation.                    28 U.S.C. § 455 (2012).

              Generally, “[appellate] courts have only [reversed the

denial    of]    recusal      motions     in       cases      involving    particularly

egregious       conduct     [by    the    presiding            judge].”         Belue   v.

Leventhal, 640 F.3d 567, 573 (4th Cir. 2011).                             Moreover, in

order to disqualify a judge, the “bias or prejudice must, as a

general     matter,       stem    from    a       source      outside     the    judicial

proceeding      at   hand.”       Id.    at       572    (internal     quotation    marks

omitted).       As to whether a financial interest is disqualifying,

it “depends upon the remoteness of the interest and its extent

or degree. . . . As the interest becomes less direct, it will

                                              4
require    disqualification            only     if    the    litigation         substantially

affects that interest.”                  In re Beard, 811 F.2d 818, 831 (4th

Cir.    1987).        Ultimately,        the    test       for   whether        a    judge    must

recuse    herself       “is    an    objective         one:      .   .    .     a    judge     must

disqualify         [her]self        whenever           [her]         impartiality             might

reasonably be questioned.”                    United States v. Cherry, 330 F.3d
658, 665 (4th Cir. 2003).

            We have reviewed the record and discern no abuse of

discretion       in   the     denial     of    the    recusal        motion.          Under    the

unique    circumstances          presented          here,   the      fact     that     Hill     was

charged     with      attempting         to    file    a    false        lien       against    the

presiding       judge   (among      other       federal       officials         and    employees

involved in this case) did not necessitate the judge’s recusal.

See United States v. Cooley, 1 F.3d 985, 993-94 (10th Cir. 1993)

(noting that party’s baseless suits against judge do not require

judge’s recusal); United States v. Parker, 724 F.2d 127, 128

(4th     Cir.     1984)       (noting         that    knowledge          acquired       through

involvement in judicial proceedings does not constitute personal

bias necessitating recusal).                  Indeed, we note that even were one

to     regard     the     case      as    involving          the     judge’s          “financial

interest,” a view which no reasonable person would entertain in

any event, that “interest” is far too remote and speculative to

necessitate recusal.             We therefore hold that the district court

did not abuse its discretion in denying the recusal motion.

                                                5
           Fifth and finally, in a supervised release revocation

hearing, we review the decision on revocation under an abuse of

discretion standard.          United States v. Pregent, 190 F.3d 279,

282 (4th Cir. 1999).          To revoke supervised release, a district

court need only find a violation of a condition of supervised

release   by    a   preponderance     of    the   evidence.          18    U.S.C.

§ 3583(e)(3).       We review for clear error the district court’s

factual findings underlying the conclusion that a violation of

the terms of supervised release occurred. See United States v.

Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

           We have reviewed the record and determined that the

district court had sufficient evidence to find that Hill engaged

in   conduct    constituting     a   violation    of    supervised        release.

Specifically, the district court did not commit clear error in

finding, by a preponderance of the evidence, that Hill attempted

to create a false liens by filing IRS Form 56 with the IRS and

Form 1099c with the district court.

           For the foregoing reasons, the judgment is affirmed.

We   dispense   with   oral    argument    because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                       6